Cook, J.,
delivered the opinion of the court.
Counsel for appellant vigorously assails the conflict in the evidence of the several witnesses for plaintiff below, and no doubt the same argument was made to the jury upon the trial.
It is not within the province of this court to set aside the verdict of the jury, unless it clearly appear from the record that there was no evidence upon which the verdict could have been based. It is peculiarly within the province of the jury to weigh and harmonize the *280evidence. There was ample evidence to support a verdict for plaintiff.
The employees of the railroad company had actual knowledge of the enfeebled condition of plaintiff, and the importance of her taking passage upon that train, and when the flagman informed the party in charge of that 'sick woman that she could not board the train at the day coach, and directed them to the sleeper, it was his duty to see that she had ample opportunity to board the sleeper, and under the circumstances his failure to perform this plain duty evinced a reckless indifference to the rights of a passenger. True, there was a sharp conflict in the evidence upon this point; but it was submitted to the jury under proper instructions, and the verdict was in accordance with this view of the case.

Affirmed.